Case 18-33967-bjh11 Doc 1943 Filed 09/27/19           Entered 09/27/19 18:12:07        Page 1 of 4



Trey A. Monsour                                    Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                             Polsinelli PC
Polsinelli PC                                      600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                        New York, New York 10016
Dallas, Texas 75201                                Telephone: (212) 684-0199
Telephone: (214) 397-0030                          Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                          jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com

COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                               §
In re:                                         §     Chapter 11
                                               §
Senior Care Centers, LLC, et al.,1             §     Case No. 18-33967 (BJH)
                                               §
                       Debtors.                §     (Jointly Administered)
                                               §

                NOTICE OF AGENDA OF MATTERS SCHEDULED
              FOR HEARING ON OCTOBER 1, 2019 AT 1:30 P.M. (CT)

MATTERS GOING FORWARD

1.       Application of Debtors for Authority to Employ and Retain Morris C. Aaron By and
         Through MCA Financial Group, Ltd. As to Provide Expert Financial and Valuation
         Services Nunc Pro Tunc to August 7, 2019 [Docket No. 1800; Filed: 08/26/2019]

         Objection Deadline:          September 18, 2019

         Related Document(s):

                a)     Notice of Hearing [Docket No. 1885; Filed 09/10/2019]




1
  The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are set forth in the Order (I) Directing Joint Administration of Chapter 11
Cases, and (II) Granting Related Relief [Docket No. 569] and may also be found on the Debtors’
claims agent’s website at https://omnimgt.com/SeniorCareCenters. The location of the Debtors’
service address is 600 North Pearl Street, Suite 1100, Dallas, Texas 75201.


70523186.1
Case 18-33967-bjh11 Doc 1943 Filed 09/27/19            Entered 09/27/19 18:12:07    Page 2 of 4



         Response(s) Received:

                   a)   CIBC Bank USA’s Response to Application of Debtors for Authority to
                        Employ and Retain Morris C. Aaron By and Through MCA Financial
                        Group, Ltd. As to Provide Expert Financial and Valuation Services Nunc
                        Pro Tunc to August 7, 2019 and Reservation of Rights [Docket No. 1907;
                        Filed: 09/18/2019]

         Status:        This matter will go forward.

2.       Second Interim Fee Application of Omni Management Group, Inc. for Compensation and
         Reimbursement of Expenses as Claims, Noticing and Administrative Agent to the
         Debtors and Debtors in Possession for the Period From March 1, 2019 Through June 30,
         2019 [Docket No. 1863; Filed: 09/06/2019]

         Objection Deadline:          September 29, 2019

         Related Document(s):

                   a)   Amended Notice of Hearing [Docket No. 1896; Filed: 09/13/2019]

         Response(s) Received:

                   a)   None.

         Status:        This matter will go forward.

3.       Second Interim Fee Application of Waller Lansden Dortch & Davis LLP, Counsel to
         Patient Care Ombudsman, for Allowance of Compensation for Services Rendered and
         Reimbursement of Expenses Incurred [Docket No. 1656; Filed: 07/30/2019]

         Objection Deadline:          August 23, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1887; Filed 09/11/2019]

         Response(s) Received:

                   a)   Limited Objection of Love Funding Corporation to the Second Interim Fee
                        Application of Waller Lansden Dortch & Davis LLP, Counsel to Patient
                        Care Ombudsman, for Allowance of Compensation for Services Rendered
                        and Reimbursement of Expenses Incurred [Docket No. 1780; Filed
                        08/22/2019]

         Status:        This matter will go forward.




                                                 2
70523186.1
Case 18-33967-bjh11 Doc 1943 Filed 09/27/19           Entered 09/27/19 18:12:07     Page 3 of 4



Matters Not Going Forward

4.       Motion of Debtors for Entry of Order Authorizing Payment of Prepetition Claims Owing
         to Employee Benefits Administrators and Third Party [Docket No. 1026; Filed:
         04/30/2019]

         Objection Deadline:          May 21, 2019

         Related Document(s):

                   a)   Notice of Errata Re Motion of Debtors for Entry of Order Authorizing
                        Payment of Prepetition Claims Owing to Employee Benefits
                        Administrators and Third Party [Docket No. 1028; Filed 04/30/2019]

                   b)   Notice of Hearing [Docket No. 1555; Filed: 07/18/2019]

         Response(s) Received:

                   c)   Limited Response of Century Healthcare, LLC to Motion of Debtors for
                        Entry of an Order Authorizing Payment of Prepetition Claims Owing to
                        Employee Benefits Administrators and Third Party Providers [Docket No.
                        1096; Filed 5/16/2019]

                   d)   UMR Inc.’s Limited Objection to Motion of Debtors for Entry of Order
                        Authorizing Payment of Prepetition Claims Owing Administrators and
                        Third Party Providers [Docket No. 1151; Filed 5/20/2019]

                   e)   Objection of the Official Committee of Unsecured Creditors of Senior
                        Care Centers, LLC, Et Al., to the Debtors’ Motion for Entry of Order
                        Authorizing Payment of Prepetition Claims Owing to Employee Benefits
                        Administrators and Third party Providers [Relates to Docket Nos. 15, 78,
                        231, 1026] Docket No. 1165; Filed 5/21/2019]

                   f)   CIBC Bank USA’s Response to the Motion of Debtors for Entry of Order
                        Authorizing Payment of Prepetition Claims Owing to Employee Benefits
                        Administrators and Third Party Providers [Docket No. 1166; Filed
                        5/21/2019]

         Status:        This matter will not go forward.




                                                 3
70523186.1
Case 18-33967-bjh11 Doc 1943 Filed 09/27/19    Entered 09/27/19 18:12:07      Page 4 of 4



Dated: September 27, 2019                   Respectfully submitted,
       Dallas, Texas
                                            POLSINELLI PC

                                            /s/     Trey A. Monsour
                                            Trey A. Monsour
                                            State Bar No. 14277200
                                            2950 N. Harwood, Suite 2100
                                            Dallas, Texas 75201
                                            Telephone: (214) 397-0030
                                            Facsimile: (214) 397-0033
                                            tmonsour@polsinelli.com

                                            -and-

                                            Jeremy R. Johnson (Admitted Pro Hac Vice)
                                            600 3rd Avenue, 42nd Floor
                                            New York, New York 10016
                                            Telephone: (212) 684-0199
                                            Facsimile: (212) 684-0197
                                            jeremy.johnson@polsinelli.com

                                            Counsel to the Debtors and Debtors in
                                            Possession




                                        4
70523186.1
